    Case 2:18-cv-12631-PDB-EAS ECF No. 33 filed 10/21/19      PageID.319      Page 1 of 1


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TRACY EVANS,
                                                     Case No. 18-cv-12631
                     Plaintiff,
                                                     Paul D. Borman
                                                     United States District Judge

v.                                                   Elizabeth A. Stafford
                                                     United States Magistrate Judge
CANAL STREET BREWING CO., LLC
d/b/a FOUNDERS BREWING COMPANY,

               Defendant.
___________________________________/

      ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE

          It is ORDERED that the following motion is referred to United States

    Magistrate Judge Elizabeth A. Stafford for hearing and determination pursuant to

    28 U.S.C. § 636(b)(1)(A):

•        Plaintiff’s Motion for Leave to Extend Scheduling Order Deadlines (ECF No.
         32)


Dated: October 21, 2019                        s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge
